Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 4 and 7-9 are pending in this application. Claims 1 and 7 are currently amended. Claim 3 was previously presented. Claims 4, 8 and 9 are original. Claims 2, 5, 6 and 10-13 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because applicant’s amendment has necessitated new grounds of rejection.
Applicant’s arguments with respect to dependent claims 3, 4, 8 and 9 are also moot for the same reasons as stated for claims 1 and 7 above.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 line 14, “via a controller” should be –via the controller--. Similar correction is required in claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carson (US 20080049367 A1).
Regarding claim 1, Carson teaches an electrical receptacle (i.e. electrical receptacle 22) (fig.5) (also refer to [0035], the apparatus 10 is embodied in an electrical receptacle 22) comprising: an outlet (i.e. first outlet 24A) (fg.5) configured to electrically connect to an external load ([0035], adapted to receive electrical plugs corresponding to various loads); a load terminal (i.e. output terminals load N and load sense) (fig.8) electrically connected to the outlet ([0044], neutral opening 50 allows the prong to make neutral connection); a line terminal (i.e. Incoming hot terminal 120 Volt) (fig.8) electrically connected to a line (implicit, as seen in fig.8) and configured to receive line power (e.g. connection to 120V) (fig.8); an interrupting device (i.e. relay 64) (fig.8) electrically connecting the load terminal to the line terminal ([0044], Referring to FIG. 5, a relay 60 is located below the receptacle 22 and is further defined in FIG. 8. The relay 60 acts as a 5 volt and 120 volt selector) when in a first condition ([0044], allowances of the resistance demand can determine if the load is allowed to be presented with power) and electrically disconnecting the load terminal and the line terminal ([0044], The relay 60 acts as a 5 volt and 120 volt selector … The NC aspect of the relay is always to the 5 volt circuit) when in a second condition ([0044], allowances of the resistance demand can determine if the load is allowed to be presented with power); and a testing circuit (e.g. schematic) (fig.8) including a controller (i.e. microcontroller 40) (fig.8) and a feedback loop (e.g. loop including Sig 1 and Sig 2) (fig.8), the feedback loop including an output (e.g. voltage selection and load activation signal Sig 1) (fig.8) and an input of the controller (e.g. sensed current Sig 2) (fig.8), the testing circuit configured to output, via the output of the controller, a signal ([0047], distribute the voltage selection and load activation signal both during the initial request and the Run Time Factor), receive, via the input of the controller, a response signal ([0047], current sense of the load … to the I/O's on the microcontroller 40), measure, via the controller, a resistance of the response signal ([0046], The signal of the RCTIME at the signal output depends on the resistance of the load), determine, via the controller, when the external load is electrically connected to the outlet based on the resistance of the response signal (i.e. plug inserted and infinite resistance measured) (fig.6), and place the interrupting device in the first condition when the external load is electrically connected to the outlet (e.g. stays on) (fig.6).
Regarding claim 3, Carson teaches the electrical receptacle of claim 1, wherein the signal is a voltage ([0047], clamped to a 5 volt maximum signal).
Regarding claim 4, Carson teaches the electrical receptacle of claim 3, wherein the voltage is a direct current voltage ([0077], Once the brass contactors are engaged, there is a switch on the neutral side which evokes a 5 (five) volt DC signal).
Regarding claim 7, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 8, Carson teaches the method of claim 7, wherein the test signal is output to at least one selected from the group consisting of a load terminal (i.e. output terminals load N and load sense) (fig.8) and the outlet (e.g. stays on) (fig.6) (also refer to [0045], load requirements during the insertion of the loads plug).
Regarding claim 9, Carson teaches the method of claim 7, wherein the interrupting device is configured to electrically connect the line terminal to the load terminal ([0044], Referring to FIG. 5, a relay 60 is located below the receptacle 22 and is further defined in FIG. 8. The relay 60 acts as a 5 volt and 120 volt selector).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bosatelli (US5708551A) (fig.3) and Kwatra (US20040164721A1) (figs. 1, 4 & 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        08/31/2022



	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839